_____________

                               No. 95-3175
                              _____________

United States of America,            *
                                     *
              Plaintiff-Appellee,    *   Appeal from the United States
                                     *   District Court for the
     v.                              *   District of Nebraska.
                                     *
Cleophus Davis, Jr.,                 *
                                     *
              Defendant-Appellant.   *


                              _____________

                        Submitted:   March 12, 1996

                            Filed: December 23, 1996
                              _____________

Before McMILLIAN, BEAM, and HANSEN, Circuit Judges.
                          _____________


HANSEN, Circuit Judge.

     Cleophus Davis, Jr., was convicted by a jury of three counts
of armed bank robbery, in violation of 18 U.S.C. § 2113(a) and (d)
(1988); and three counts of using a firearm during and in relation
to a crime of violence, in violation of 18 U.S.C. § 924(c)(1) (1988
Supp. V).1 Davis appeals his convictions and sentence, claiming
numerous points of error by the district court.2 We affirm.




          1
        The district court severed a seventh count of using a
dangerous and deadly weapon to forcibly assault a federal officer
in violation of 18 U.S.C. § 111(b). The government subsequently
dismissed this count.
      2
       The Honorable Thomas M. Shanahan, United States District
Judge for the District of Nebraska.
                          I.   Background


     This case involves the armed robbery of three separate,
federally insured financial institutions in Omaha, Nebraska. Two
of the armed robberies occurred only minutes apart on January 29,
1994. The third took place on March 12, 1994. Cleophus Davis was
arrested and charged with all three robberies. We recite the facts
in the light most favorable to the verdict.


     The first robbery occurred at approximately 9:15 a.m. on
January 29, 1994.    An individual of medium build wearing dark
sweatpants, a dark stocking cap ski mask, white tennis shoes, and
white gloves entered the Mid City Bank located at the 74th Street
Plaza, armed with a dark-colored, short-barrelled gun. With the
gun aimed at the teller, the suspect demanded money, and at some
point during the robbery, he fired a shot but no one was injured.
The robber fled with $1,511.


     No witnesses at the 74th Street Mid City Bank saw the robber's
face because of the ski mask, but Ethel Griffin had been in her car
in the plaza parking lot where the Mid City Bank is located. While
she stated she could not identify the individual, she had noticed
an African-American male as described above enter the bank. After
hearing gunfire, she saw the same man leave the bank with a ski
mask over his face and a yellow bag in his hand. The man ran by
Ms. Griffin and turned north into a walkway that leads to another
parking lot. Authorities discovered fresh footprints in the snow
heading through the walkway toward the parking lot. The footprints
measured approximately 11 inches long. Authorities also recovered
a bullet fragment from the scene and later determined it to be a
.38 caliber lead bullet with markings consistent with being fired
from a gun with a very worn or heavily leaded barrel.


     Minutes later, at approximately 9:20 a.m., an individual with
a ski mask over his face entered the Streamliner Credit Union at

                                 2
210 North 78th Street and demanded money from the teller. (There
was testimony that it takes three to five minutes to travel by car
to this location from the Mid City Bank on 74th Street.) With a
gun aimed at the teller, he said, "Fifties and hundreds, b****,
fifties and hundreds."    (Trial Tr. at 415.)    Teller Susan Grow
testified that the robber was an African-American male -- she could
see his skin through the ski mask eye holes. She estimated that he
was approximately 5'5'' to 5'8'' tall and weighed approximately 140
pounds.     Another employee testified that the robber was
approximately 5'7'' or 5'8'' tall with a thin build. The robber
fled with $4,945.


     Again, fresh shoe prints were found in the snow along the path
where the robber fled. The police photographed the prints. An
Omaha police senior crime laboratory technician testified that the
prints found near the Streamliner Credit Union were similar to
those found near the scene of the first robbery at the 74th Street
Mid City Bank.


     Less than two months later, on March 12, 1994, an armed
robbery took place at the Mid City Bank at 304 South 42nd Street in
Omaha. Shortly after 11 a.m., bank teller Rita Kuchcinski heard a
loud popping noise. She looked up to see an African-American male
in a dark-colored stocking cap with a white scarf around his neck
and a dark-colored gun in his right hand. The robber pointed the
gun at Ms. Kuchcinski's head and repeatedly demanded, "Give me all
your hundreds and fifties." (Trial Tr. at 675.) He also said,
"Come on, b**** . . . There's got to be more." (Id. at 676, 677).
The vice president of the bank, Kenneth Grigsby, came out of his
office upon hearing the loud noise. He saw an African-American
male as described above leaning into Ms. Kuchcinski's teller booth
and brandishing a dark-colored revolver. He estimated that the
robber stood 5'6'' to 5'7'' tall and weighed 140 to 150 pounds.
The individual fled with $2,400.


                                3
     Around the time of this robbery, John Coats was in his car at
a stoplight on the intersection of 42nd Street and Farnum, near the
42nd Street Mid City Bank. Mr. Coats noticed an African-American
male jogging toward him from the direction of the bank, crossing
the street against the light.      Mr. Coats watched as the man
approached and ran past Coats' automobile. The man had something
white, like a towel, wrapped around his neck that blew off as he
ran, but he did not attempt to stop it or retrieve it.         This
behavior caught Mr. Coats' attention, and he continued to watch in
his rearview mirror until he could no longer see the man.       Mr.
Coats testified that at the time, he wondered what was happening
because he knew "that bank gets held up a lot." (Trial Tr. at
622.) Mr. Coats described the man he saw as having an angular face
and estimated him to be in his mid- to late-20s, between 5'7'' and
5'10'' tall, weighing around 165 pounds.


     After learning that the bank had been robbed on the morning
when he had observed this unusual behavior, Mr. Coats reported to
the FBI what he had seen. He, along with the bank teller from the
42nd Street Mid City Bank, Ms. Kuchcinski, provided information for
an FBI artist to sketch a likeness of the suspect. Both described
an individual with an angular face, but neither witness was
satisfied with the sketch. These two witnesses also participated
in a police identification lineup.       Out of a lineup of four
individuals, Mr. Coats identified Davis, noting a "strong
probability" or an "80 to 90 percent probability" of being the
person he saw after the robbery. (Trial Tr. at 632, 654.) Ms.
Kuchcinski could not decide between Davis and one other person in
the physical lineup, but she was able to identify Davis through a
voice identification procedure where she listened to four
individuals say the phrase, "Give me all your fifties and hundreds"
-- a phrase the robber had repeatedly said to Kuchcinski.


     The evidence also shows that a few days before the first armed
robberies on January 29, the Omaha police impounded a 1978 Lincoln

                                4
Continental automobile that was registered to Davis's girlfriend,
Jessica Carr (now his wife). On the very morning of the first two
robberies between 10:00 and 11:30 a.m., Davis and Carr went to a
used car dealer and indicated that they wanted to purchase a 1985
Nissan 300ZX. They paid $2,600 cash and registered it under Carr's
name. Davis indicated to the dealer that he had recently received
the money from a tax refund. The government presented evidence to
demonstrate that neither Davis nor Carr had received any such
refund. In fact, Davis was not employed, he was making his living
"hustling" (Trial Tr. at 1074), and the IRS had no records of Davis
filing any income tax documents from 1990 through 1993.         The
evidence also indicated that although the Nissan 300ZX was
registered to Carr, Davis drove it and took care of it.


     When he was arrested, Davis was wearing shoes that measured 11
inches long, and a partial box of .38 caliber wadcutter cartridges
was found in plain view in the Nissan 300ZX. Davis was 25 years
old, stood approximately 5'8'' tall, and weighed approximately 140
pounds. Davis denied any involvement in the bank robberies or in
the purchase of the Nissan.


     The .38 caliber wadcutter cartridges found in a box in the
Nissan were later tested against the bullets found at the crime
scenes.   The crime scene bullets bore markings similar to each
other, indicating that they were possibly fired by the same gun.
The bullets from the box found in the Nissan were determined to be
analytically indistinguishable from the bullets recovered at the
74th Street Mid City Bank and the 42nd Street Mid City Bank. An
expert testified that such a finding is rare and that the bullets
must have come from the same box or from another box that would
have been made by the same company on the same day.


     Two FBI agents later searched the Nissan 300ZX with the
consent of its owner, Jessica Carr. They were looking for a gun,
which they did not find. They found a receipt from some repairs

                                5
that had been done to the vehicle, an estimate for those repairs,
and a pair of tennis shoes. After searching the car, the agents
allowed Jessica Carr to take some personal items out of the car.
Agent Holmquist testified that she took the Nissan 300ZX owner's
manual, a little white pillow, a chess or checkers box, and some
other personal items. She then asked for a box to carry the items
in, and the agents found a brown cardboard box to give her.


     In late June 1994, upon belief that evidence of the robbery
was located in Shauna Copeland's apartment, where Jessica Carr had
been staying, FBI agents obtained and executed a search warrant for
that apartment.    Authorities searched Copeland's apartment and
found a brown cardboard box that Ms. Carr was storing there. Agent
Holmquist of the FBI testified that the box looked like the one he
had given Carr to carry the personal items she had retrieved from
the Nissan.    Within the box, agents found the Nissan owner's
manual, a little white pillow, a chess set, a picture of Cleophus
Davis, an invoice with Davis's name on it, and a .38 caliber snub
nosed revolver. The FBI later tested the gun and found it to have
a very worn, heavily leaded barrel, consistent with the markings on
the bullets recovered from the crime scenes. An expert witness
opined that it is possible that the bullets recovered from the 74th
Street Mid City Bank and the 42nd Street Mid City Bank were fired
from this weapon.


     Davis was charged in a superseding indictment with three
counts of armed robbery and three counts of use of a firearm in
connection with a crime of violence. A jury convicted Davis of all
six counts, and the district court sentenced him to a total term of
670 months of imprisonment. Davis appeals.

                 II.   Sufficiency of the Evidence


     Davis first challenges the sufficiency of the evidence to
sustain his convictions. The district court denied his motion for

                                 6
acquittal and his motion for a new trial. Davis argues that the
district court erred in denying his motions because the evidence in
this case is as equally strong to infer innocence as it is to infer
guilt. We disagree.


     We review the denial of a motion for acquittal by viewing the
evidence in the light most favorable to the verdict, giving the
government the benefit of all reasonable inferences to be drawn
from the evidence. United States v. French, 88 F.3d 686, 687-88
(8th Cir. 1996); United States v. Teitloff, 55 F.3d 391, 393 (8th
Cir. 1995). We will uphold the conviction against a challenge to
the sufficiency of the evidence unless "a reasonable factfinder
must have entertained a reasonable doubt about the government's
proof of one of the offense's essential elements." Id. (internal
quotations omitted). See Jackson v. Virginia, 443 U.S. 307, 317
(1979).   This standard applies even when the conviction rests
entirely on circumstantial evidence. United States v. Wilcox, 50
F.3d 600, 602-03 (8th Cir. 1995).


     "[W]here the government's evidence is equally strong to infer
innocence as to infer guilt, the verdict must be one of not guilty
and the court has a duty to direct an acquittal." United States v.
Kelton, 446 F.2d 669, 671 (8th Cir. 1971).      In determining the
strength of the evidence in a circumstantial case, "it is the
totality of the circumstances that must be weighed in making a
decision on a motion for acquittal." United States v. Kelton, 519
F.2d 366, 367 (8th Cir.), cert. denied, 423 U.S. 932 (1975).


     We conclude that the government presented a substantial amount
of circumstantial evidence from which the jury could reasonably
find (beyond a reasonable doubt) that Davis committed all three
robberies. To summarize, the two eye witnesses to the last robbery
(at the 42nd Street Mid City Bank) identified Davis out of court.
Mr. Coats, who had seen the robber run across the street,
identified Davis in a lineup, and Ms. Kuchcinski, the teller from

                                7
whom the robber had demanded money, narrowed the physical lineup to
Davis and one other and then identified Davis's voice in a voice
identification procedure.      Although no eyewitnesses saw the
suspect's face at the first two robbery scenes, Davis can also be
logically linked to them from the evidence at the last robbery
scene.     Davis's physical characteristics fit the general
descriptions given by all the witnesses at all the crime scenes.
His choice of words when demanding money at the last robbery was
very similar to his choice of words at the Streamliner Bank (the
second robbery). The shoes he wore when arrested were the same
length as the footprints in the snow where the suspect fled from
the first two robberies.


     Additionally, expert testimony demonstrated a high probability
that the bullets spent at the first robbery and the last robbery
originated from the same box of cartridges. They can be linked to
Davis because they are analytically indistinguishable from the
partial box of cartridges found in the Nissan that Davis and Carr
purchased, a very rare finding.      When told that a box of .38
caliber wadcutter cartridges had been found in the Nissan 300ZX,
would be evaluated, and would be compared with the bullets found at
the robbery scenes, Davis looked at the interviewing officer,
smiled and said, "You don't have a gun, do you?" (Trial Tr. at
1076.) Davis then asked if any fingerprints had been found at the
banks; he told the officer, "Bring me some fingerprints and we'll
talk."   (Id.)   The .38 caliber snub-nosed gun, found in the
possessions that were clearly linked to the defendant, had a
heavily leaded and worn barrel, which is consistent with the
markings on the bullets found at both the first and last crime
scenes.


     The government also introduced evidence of motive very close
in time to the crimes. The car Davis drove was repossessed a few
days before the first robberies, and Davis used a large sum of cash
to purchase the Nissan 300ZX on the very day of the first two

                                8
robberies -- a time when the defendant had no job or legitimate
source of income. Further, Davis lied to the car salesman about
the source of the cash.


     After reviewing the entire record, we are satisfied that the
evidence in this case, "although circumstantial, is not equivocal
on its face," and was therefore properly submitted to the jury.
Kelton, 519 F.2d at 367. Viewing the totality of the evidence in
the light most favorable to the verdict, the evidence is sufficient
for the jury to have found guilt on all of the counts beyond a
reasonable doubt. Davis points to conflicts that existed in the
evidence in an attempt to discredit the verdict.       This attempt
fails, because regardless of the conflicts, our review only
considers the reasonable inferences that may be drawn when the
evidence is viewed in the light most favorable to the verdict. The
jury was responsible for resolving conflicts in the evidence. The
district court did not err by denying Davis's motion for judgment
of acquittal.


     Davis also contends that the district court abused its
discretion by denying his motion for a new trial, arguing that the
verdict is contrary to the great weight of the evidence.        In
assessing whether the defendant is entitled to a new trial on this
basis, the district court weighs the evidence and evaluates anew
the credibility of the witnesses to determine if a miscarriage of
justice may have occurred. United States v. Rodriguez, 812 F.2d
414, 417 (8th Cir. 1987); United States v. Lincoln, 630 F.2d 1313,
1319 (8th Cir. 1980). We review the district court's denial of a
new trial on this ground for "a clear and manifest abuse of
discretion."    Rodriguez, 812 F.2d at 417.      Having carefully
reviewed the record, we cannot say that the district court
committed a clear and manifest abuse of discretion by denying
Davis's motion for a new trial.




                                9
                    III.   Theory of Defense


     Davis contends that the district court erred by failing to
incorporate into the jury instructions his suggested instruction on
his theory of defense -- misidentification.3       A defendant is



     3
     Davis proposed the following theory of defense instruction:


          Cleophus Davis has pleaded not guilty to the charges
     made in counts I - VI of the Indictment. Davis' plea of
     not guilty puts in issue each of the essential elements
     of the offenses charged and imposes upon the government
     the burden of proving each of the essential elements of
     those charges beyond a reasonable doubt.

          Cleophus Davis contends that he is not guilty
     because he has been mistakenly identified as the
     perpetrator. Accordingly, the following must be noted:

          First, Davis should not be prejudiced by the fact
     that neither the government nor himself identified who
     the actual perpetrator was.

          Second, you are free to consider and weigh the
     effect of the government's failure to adduce any direct
     evidence against Davis that proved that Davis was the
     person who actually committed the robberies.

          Third, as a general rule the law makes no
     distinction between direct and circumstantial evidence,
     but simply requires that you be satisfied of the
     defendant's guilt beyond a reasonable doubt before
     convicting him. In considering circumstantial evidence,
     keep certain things in mind. The circumstances must be
     proved beyond a reasonable doubt. These circumstance[s]
     should be consistent with guilt and inconsistent with
     innocence.   They ought to be of such a conclusive or
     positive tendency as to convince you of guilt beyond a
     reasonable doubt than of some other conclusion.
     Therefore, if the circumstances are susceptible of two
     equally reasonable constructions -- one indicating guilt
     and the other innocence -- then, of course, you should
     find the defendant innocent.

(Appellant's Addend. at 14-15.)

                                  10
entitled to an instruction on his theory of defense if the
defendant makes a proper request, if there is evidence to support
the instruction, and if the instruction contains a correct
statement of the law. United States v. Gonzales, 90 F.3d 1363,
1371 (8th Cir. 1996); United States v. Long Crow, 37 F.3d 1319,
1323 (8th Cir. 1994), cert. denied, 115 S. Ct. 1167 (1995). We
review for an abuse of discretion the district court's refusal to
give a particularly worded "theory of defense" instruction,
Gonzales, 90 F.3d at 1371, but we review de novo the question of
whether there is sufficient evidence to submit an affirmative
theory of defense, Long Crow, 37 F.3d at 1323.


     In this case, while the district court rejected Davis's
particularly worded theory of defense instruction, it did not
reject   as  unsupported   by   the  evidence   his  defense   of
misidentification.   Instead, the district court adopted Davis's
instruction in part, incorporating the claim of mistaken identity
into an existing instruction that set forth the presumption of
innocence and the government's burden of proof. (See Supp. R. at
43; Jury Instr. 4.) To Instruction 4, the district court added the
following: "Also, Cleophus Davis contends that he is not guilty
because he has been mistakenly identified as the perpetrator of the
offenses stated in the Superseding Indictment." (Id.) We conclude
that the inclusion of this paragraph sufficiently instructed the
jury on Davis's misidentification theory of defense.


     The district court rejected the remainder of Davis's proposed
instruction, which explained circumstantial evidence and reasonable
doubt.    The contents of the remainder of Davis's proposed
instruction were cumulative of material already covered in other
parts of the existing jury instructions. Instruction 6 adequately
explained the reasonable doubt standard, and Instruction 7
adequately directed the jury to consider the reasonable inferences
arising from the evidence and informed them that the law makes no


                                11
distinction between circumstantial and direct evidence. (See Supp.
R. at 45-46.)


     Davis specifically argues, however, that nowhere did the
court's jury instructions state that the jury must find the
defendant not guilty if the circumstantial evidence was equally
susceptible to guilt as to innocence. This argument, in essence,
is based on nothing more than a particular wording of the
government's burden of proof, which is guilt beyond a reasonable
doubt.


     [S]o long as the court instructs the jury on the
     necessity that the defendant's guilt be proved beyond a
     reasonable doubt, the Constitution does not require that
     any particular form of words be used in advising the jury
     of the government's burden of proof. Rather, "taken as
     a whole, the instructions [must] correctly conve[y] the
     concept of reasonable doubt to the jury."


Victor v. Nebraska, 511 U.S. 1, 5 (1994) (alterations in original).
We have specifically and repeatedly approved the reasonable doubt
instruction given by the district court in this case4 "as an
accurate statement of the requisite burden of proof."        United
States v. Rogers, 91 F.3d 53, 56 (8th Cir. 1996). Accordingly, we
hold that the district court did not abuse its discretion by
refusing to adopt the defendant's particularly worded jury
instruction.

     4
      Jury Instruction 6 stated as follows:

          A reasonable doubt is a doubt based upon reason and
     common sense, and not the mere possibility of innocence.
     A reasonable doubt is the kind of doubt that would make
     a reasonable person hesitate to act.     Proof beyond a
     reasonable doubt, therefore, must be proof of such a
     convincing character that a reasonable person would not
     hesitate to rely and act upon it. However, proof beyond
     a reasonable doubt does not mean proof beyond all
     possible doubt.

(Supp. R. at 45.)

                                12
     The standard offered by the defendant is the legal standard
used by district courts to determine whether the case should be
submitted to the jury. See Kelton, 446 F.2d at 671. While an
instruction on this standard has been approved where the overall
instructions properly placed the burden on the government to prove
every element of the crime beyond a reasonable doubt, see United
States v. Vaglica, 720 F.2d 388, 391 (5th Cir. 1983), it in fact
has also been condemned "because standing alone, [the] language may
mislead a jury into thinking that the government's burden is
somehow less than proof beyond a reasonable doubt," United States
v. Attanasio, 870 F.2d 809, 818 (2d Cir. 1989) (internal quotations
omitted). We see no reason to transform the standard by which a
motion for judgment of acquittal is tested into a required jury
instruction.    Additionally, the lack of a particularly worded
instruction did not prevent Davis's attorney from vigorously
arguing to the jury the standard that he offered in his proposed
instruction. (See Trial Tr. at 1418, 1435.)

                  IV.   Identification Procedures


     Davis contends that the district court erred by refusing to
suppress the in-court identification by John Coats, the witness who
observed the robber from his car while waiting at a stoplight near
the last robbery scene.    Because this claim implicates Davis's
right to constitutional procedural due process, we review this
question de novo. United States v. Johnson, 56 F.3d 947, 953 (8th
Cir. 1995).


     "Reliability is the linchpin in determining the admissibility
of identification testimony . . . ." Manson v. Brathwaite, 432
U.S. 98, 113, 114 (1977).       Identification testimony will be
suppressed only if the procedure was "so impermissibly suggestive
as to give rise to a very substantial likelihood of irreparable
misidentification." Simmons v. United States, 390 U.S. 377, 384
(1968); accord Manson, 432 U.S. at 116; United States v. Rogers, 73

                                 13
F.3d 774, 778 (8th Cir.), cert. denied, 116 S. Ct. 1889 (1996);
United States v. Murdock, 928 F.2d 293, 297 (8th Cir. 1991). This
determination turns upon the totality of the circumstances in each
case, considering factors that "include the opportunity of the
witness to view the criminal at the time of the crime, the witness'
degree of attention, the accuracy of his prior description of the
criminal, the level of certainty demonstrated at the confrontation,
and the time between the crime and the confrontation." Manson, 432
U.S. at 114. We must weigh the totality of these circumstances
against "the corrupting effect of the suggestive identification
itself" to determine whether suppression is warranted. Id.


     Davis contends that Mr. Coats' in-court identification was
made under an impermissibly suggestive procedure because Davis was
the only African-American male seated at the defense counsel table,
and the only other African-American individual present was a man in
the back of the courtroom.       While recognizing the potential
suggestive nature of in-court identifications where an African-
American defendant is seated at counsel table, we have previously
rejected claims similar to the one Davis makes here, finding that
although the in-court identification procedure may have been
suggestive or tainted, it was not so impermissibly suggestive as to
lead to a likelihood of irreparable misidentification. See Rogers,
73 F.3d at 778 (holding no due process violation where counsel
attacked the reliability and credibility of the identification
during cross-examination and the testimony of two other witnesses
identified the defendant); Murdock, 928 F.2d at 297 (holding no due
process violation where defendant did not request special seating
or object to the racial composition of the courtroom, the
identifications were open to attack on cross-examination, and the
identifications were reliable under the totality of the
circumstances). We agree with the Ninth Circuit's assessment that
"[t]here is no constitutional entitlement to an in-court line-up or
other particular methods of lessening the suggestiveness of in-
court identification, such as seating the defendant elsewhere in

                                14
the room. These are matters within the discretion of the court."
United States v. Domina, 784 F.2d 1361, 1369 (9th Cir. 1986), cert.
denied, 479 U.S. 1039 (1987).


     In this case, Davis made a specific objection to the racial
composition of the courtroom and requested that he not be seated at
counsel table during the identification procedures. The district
court denied the request, concluding that the defendant was
adequately protected by cross-examination. The district court did
not abuse its discretion because our review of the record convinces
us that the government's questions were not suggestive, the
witness's in-court identification was vigorously attacked on cross-
examination, and more importantly, other circumstances indicate
that the witness's testimony was reliable enough to be presented to
the jury.


     On the day of the crime, Mr. Coats had observed a man running
away from the direction of the 42nd Street Mid City Bank and toward
his car as he was stopped at a street light. Mr. Coats viewed him
with a good degree of attention and continued to watch him through
the rearview mirror until he was out of sight, because of his
unusual behavior. Within a few days after the crime, Mr. Coats
provided a detailed description of the man he saw running by his
car. Coats also chose Davis out of a pretrial lineup, identifying
Davis with a "strong probability" or an "80 to 90 percent
probability" of being the person he saw running from the 42nd
Street Mid City bank after the robbery. (Trial Tr. at 632, 654.)
The district court found that the lineup procedure was not
suggestive (the witnesses reviewed the lineup separately and were
advised that there was no obligation to choose anyone), and Davis
does not challenge the reliability of the lineup in this appeal.
Rita Kuchcinski, another eye witness, also identified Davis through
out-of-court procedures that were determined not to be suggestive
in any way. Thus, this case did not rest solely on the reliability
of Mr. Coats' in-court identification, and given the total

                                15
circumstances, the arguably suggestive nature of the in-court
identification was not so impermissibly suggestive as to create "a
very substantial likelihood of irreparable misidentification."
Simmons, 390 U.S. at 384. "We are content to rely upon the good
sense and judgment of American juries, for evidence with some
element of untrustworthiness is customary grist for the jury mill.
Juries are not so susceptible that they cannot measure
intelligently the weight of identification testimony that has some
questionable feature." Manson, 432 U.S. at 116.


     Davis also challenges the voice identification procedure.
Rita Kuchcinski, the bank teller at the 42nd Street Mid City Bank,
participated in both the physical lineup and voice identification
procedures. During the lineup, she could not decide between two
individuals -- Davis and one other person -- but she did identify
Davis by his voice. The voice identification procedure consisted
of requiring four individuals to repeat the phrase that the robber
had repeatedly yelled at Kuchcinski: Give me all your hundreds and
fifties. Kuchcinski was not allowed to see the individuals as they
spoke. Kuchcinski identified Davis's voice and testified that she
was quite sure that her identification was accurate.


     Davis contends that Kuchcinski could not have had sufficient
opportunity to listen to the robber's voice at the time of the
crime, because the robber made only one statement to her. This
argument is not factually accurate according to our reading of the
record, and in any event, it puts the cart before the horse.
Through this argument, Davis attempts to demonstrate a likelihood
of irreparable misidentification without first demonstrating that
the voice identification procedure itself was in any way
suggestive. An irreparable likelihood of misidentification does
not arise through the circumstances of the crime alone but arises
upon the government's use of suggestive identification procedures
when combined with the specific circumstances of the crime. Absent
an impermissibly suggestive identification procedure, there can be

                               16
no due process violation.    Accordingly, we find this claim to be
without merit.

                     V.     Evidentiary Issues


     Davis contends that the district court erred by denying his
motion to suppress evidence seized at Shauna Copeland's apartment.
"In reviewing the grant or denial of a motion to suppress evidence
on Fourth Amendment grounds, we are bound by the district court's
findings of fact regarding the circumstances of the search unless
we believe on the basis of the record as a whole that the district
court clearly erred." United States v. Riedesel, 987 F.2d 1383,
1387 (8th Cir. 1993). Clear error occurs when the decision is not
supported by substantial evidence, reflects an erroneous view of
the applicable law, or leaves us with a definite and firm
conviction that a mistake has been made. Teitloff, 55 F.3d at 393.
"We may reverse the district court's ultimate ruling on the
suppression motion, however, if the ruling reflects an erroneous
view of the applicable law." Riedesel, 987 F.2d at 1388. This
amounts to a de novo review of the ultimate decision of a district
court to deny a motion to suppress. United States v. Gomez, 16
F.3d 254, 256 (8th Cir. 1994).


     "Fourth Amendment rights are personal and may not be asserted
vicariously . . . ." Id. (citing Rakas v. Illinois, 439 U.S. 128,
138-44 (1978)). Consequently, the defendant must demonstrate "a
legitimate expectation of privacy in the area searched or the item
seized." Id. In this case, Davis failed to demonstrate either.
The apartment searched was the residence of Shauna Copeland. Davis
does not contend that he lived at this address or that he was a
guest in the home at the time of the search. See Minnesota v.
Olson, 495 U.S. 91, 95-100 (1990) (holding overnight guest had a
legitimate   expectation   of   privacy  in   the   host's  home).
Furthermore, Davis does not claim ownership of the box, which
Jessica Carr was storing at this address.      Absent a legitimate

                                  17
expectation of privacy in Shauna Copeland's apartment or in the
box, the search and seizure did not violate Davis's Fourth
Amendment rights.


     Davis also contends the district court erred by admitting
irrelevant and prejudicial evidence -- namely, information about
his failure to file income tax returns, information about the
purchase of the Nissan 300ZX, a bullet recovered from a parking lot
during surveillance of Davis's residence, and testimony concerning
two guns.      "We review [the] district court's ruling on
admissibility of evidence for an abuse of discretion," United
States v. Mendoza, 85 F.3d 1347, 1351 (8th Cir. 1996), discussing
each piece of evidence in turn.


     Davis argues that the income tax information was not relevant
within the meaning of Federal Rules of Evidence 401 and 402, and to
the extent the tax information was relevant at all, its relevance
was outweighed by its prejudicial effect. See Fed. R. Evid. 403.
Also, Davis contends that the tax information violated Federal Rule
of Evidence 404(b).       Contrary to Davis's assertions, the
information that Davis had not filed income tax returns for the
preceding two years was relevant to a material issue of fact at
trial, its prejudicial effect did not outweigh that probative
value, and it was not offered to show bad character. "Rule 404(b)
only forbids introduction of extrinsic bad acts whose only
relevance is to prove character, not bad acts that form the factual
setting of the crime in issue." United States v. Williams, 95 F.3d
723, 731 (8th Cir. 1996). The tax evidence was relevant to the
factual issues of this case because it demonstrated Davis's lack of
a legitimate source of income at the time he and Carr purchased the
Nissan 300ZX with cash and refuted the explanation he gave the car
dealer concerning the source of the cash. See United States v.
Vannerson, 786 F.2d 221, 224 (6th Cir.) (holding robber's failure
to file income taxes was relevant to demonstrate his pre-theft
income and to negate defendant's claim that he received income from

                                18
playing in bands), cert. denied, 476 U.S. 1123 (1986).
Furthermore, the prejudicial effect of this evidence did not
outweigh its probative value.


     Similarly, the testimony concerning the purchase of the Nissan
300ZX was relevant to material factual issues and was not unfairly
prejudicial. The purchase of this automobile and expenditures made
for its maintenance explained what may have happened to the
proceeds from the bank robberies.     Davis's involvement in the
purchase and maintenance of the Nissan 300ZX, in which
incriminating evidence was found, helped link Davis to that
evidence and to the crimes at issue.


     Davis contests the admission of a .38 caliber shell found in
the parking lot near his apartment, arguing that it did not make it
more probable that he committed the robberies. To the contrary,
this evidence was relevant to Davis's use of a .38 caliber gun, and
expert testimony linked this particular shell to the box of
cartridges found in the Nissan. Expert testimony also linked that
box of cartridges to the bullets recovered from the crime scenes.


     Likewise, the testimony concerning the .38 caliber guns was
relevant.   From examining the bullets recovered from the crime
scenes, an expert was able to conclude that the gun that shot these
bullets had a very worn and heavily leaded barrel. The first gun
tested, which was linked to a different suspect, was eliminated
from the investigation because it did not have a worn and heavily
leaded barrel that could have made the marks found on the bullets
at the robbery scenes. The .38 caliber gun found in the box of
personal items linked to Davis that Jessica Carr was storing at
Shauna Copeland's apartment, on the other hand, matched the
physical descriptions of the gun used during the crimes and had a
very dirty barrel with heavy lead deposits, which could have
produced the marks on the bullets found at the crime scenes. The
testimony concerning these guns bears obvious relevance to the

                                19
crimes charged because it permits the inference that the gun found
in the box of items linked to Davis was in fact the gun used during
the robberies. Again, the probative value of the evidence was not
outweighed by its prejudicial effect.        We find no abuse of
discretion in the district court's evidentiary rulings.

                     VI.   Scientific Evidence


     The Federal Rules of Evidence provide that expert scientific
testimony is admissible pursuant to Rule 702 if the district court
first concludes, pursuant to Rule 104(a), "that the expert is
proposing to testify to (1) scientific knowledge that (2) will
assist the trier of fact to understand or determine a fact in
issue." Daubert v. Merrell Dow Pharm., Inc., 509 U.S. 579, 592
(1993); accord United States v. Martinez, 3 F.3d 1191, 1196 (8th
Cir. 1993), cert. denied, 510 U.S. 1062 (1994). The Supreme Court
has emphasized that Rule 702 envisions a flexible inquiry: "Its
overarching subject is the scientific validity -- and thus the
evidentiary relevance and reliability -- of the principles that
underlie a proposed submission.     The focus, of course, must be
solely on principles and methodology, not on the conclusions that
they generate." Daubert, 509 U.S. at 594-95. Relevant, but not
exclusive, concerns when assessing the reliability of the evidence
include (1) whether the theory or technique can or has been tested,
(2) whether it has been subjected to peer review and publication,
(3) the known or potential rate of error of the technique, and (4)
general acceptance among the scientific community. Id. at 593-94;
United States v. Kime, 99 F.3d 870, 883 (8th Cir. 1996); United
States v. Reynolds, 77 F.3d 253, 254 n.1 (8th Cir. 1996).        We
review for an abuse of discretion the district court's decision
regarding the admissibility of scientific evidence. See Johnson,
56 F.3d at 952.


     The district court held a preliminary evidentiary hearing to
determine the admissibility of the expert testimony proffered by

                                 20
the government on Inductively Coupled Plasma-Atomic Emission
Spectrometry (ICP), a process used in this case to analyze and
compare trace elements found in the bullet fragments.          The
government presented the testimony of John Riley, special agent of
the FBI, who specializes in the analysis of various materials for
their elemental and trace elemental composition. Mr. Riley has
been doing this work for approximately 27 years. He has a bachelor
of science degree in chemistry and a master of science degree in
forensic science. He has also authored articles and lectured on
this subject.


     Mr. Riley testified that ICP, an analysis that the FBI has
been using for approximately 10 years, is a generally accepted
scientific technique that has been subjected to testing,
publication, and peer review, and the technique is the same no
matter who performs it. Another procedure used to accomplish the
same basic analysis is neuron activation analysis. The FBI has
been using the neuron activation analysis since the mid-1960s but
now favors ICP for trace elemental analysis because ICP is more
sensitive.   ICP can determine trace elements down to parts per
million (.0000001 percent). The procedure determines which of five
trace elements are present in the bullets to be compared. If the
same elements are present in each, then the procedure determines
the percentage of each element present. If the same elements are
present in the same amounts then they are analytically
indistinguishable.


     Mr. Riley testified that research has been conducted on the
composition and comparison of bullets manufactured at the same
plant on either the same or different days and at different plants.
The research revealed that while 400,000 bullets could be produced
at a factory in one day, the composition of those bullets will vary
vastly unless they were manufactured side by side, because lead is
a heavy molten metal that cannot be mixed into a completely
homogenous mixture throughout; pockets of different elemental

                                21
compositions will exist and additional lead of differing elemental
compositions is periodically added to the cauldron throughout a
day, changing the elemental composition of the bullets produced.
Based on this research and the results of the trace elemental
composition ICP analysis, the expert concluded that the bullets at
issue were analytically indistinguishable from some of the bullets
in the box of cartridges found in the Nissan, that they were
generally similar to the remaining bullets in that box, and that
there was a high correlation between the two bullets found at the
crime scenes. He also concluded that these bullets must have been
manufactured at the same Remington factory, must have come from the
same batch of lead, must have been packaged on or about the same
day, and could have come from the same box.


     Defense counsel attacked the information by reading one
paragraph from a book (see Trial Tr. at 838), which criticized
neuron activation analysis (ICP was the analysis used here),
because there is no way of knowing exactly how many bullets
manufactured by the same company have this same elemental
composition. The expert in this case admitted having no way of
knowing how many other bullets Remington produced on the same day
as these that also would have a composition that is analytically
indistinguishable from the bullets tested here.


     At the end of this hearing, the court determined that there
was a sufficient scientific basis to admit the expert's testimony.
The court concluded that the book criticizing this use of the
evidence goes to weight and credibility, not the scientific basis
of the evidence. Davis does not attempt to demonstrate that ICP is
not a scientifically valid technique for determining the trace
elemental composition of bullets, or does he attempt to demonstrate
that Agent Riley improperly performed the technique. Instead, he
challenges the conclusion that because the bullets are analytically
indistinguishable from those found in Davis's cartridge box, they


                                22
must have come from that box. He also argues that the evidence was
more prejudicial than probative for this reason.


     We conclude that the district court fully executed its
gatekeeping function, see Martinez, 3 F.3d at 1196, and did not
abuse its discretion by admitting the expert testimony.       The
evidence made it more probable than not that the expended bullets
originated from the cartridge box found in the Nissan. Davis was
free to challenge the expert's conclusions and point out the
weaknesses of the analysis to the jury during cross-examination.
Weight and credibility are the province of the jury. "Vigorous
cross-examination, presentation of contrary evidence, and careful
instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence."
Daubert, 509 U.S. at 596.

                     VII.   Indictment Defects


     Davis contends that the district court erred by not dismissing
the superseding indictment because of an irregularity consisting of
a "re-vote" in the Grand Jury proceedings.        Federal Rule of
Criminal Procedure 12(b)(2) requires defendants to raise defenses
and objections based on the indictment prior to trial, and a
failure to do so constitutes a waiver, Fed. R. Crim. P. 12(f).
United States v. Prescott, 42 F.3d 1165, 1167 (8th Cir. 1994).
Prior to trial, Davis filed a motion to disclose the grand jury
minutes in order to search for irregularities in the proceedings.
A magistrate judge reviewed the transcripts of the grand jury
proceedings, found no irregularities, and denied the defendant's
motion to review the transcripts, describing the request as a
fishing expedition. Davis made no objection to the district court
regarding this order and did not move to dismiss the superseding
indictment on the basis of an irregularity. Accordingly, we will
not entertain the issue. Any alleged defects in the indictment
have been waived.

                                 23
     Davis also contends that the superseding indictment contained
a fatal jurisdictional defect that the government failed either to
amend or prove.    Count V charged Davis with armed robbery, in
violation of 18 U.S.C. § 2113(a) and (d), of the 42nd Street Mid
City Bank. The indictment stated that the 42nd Street Mid City
Bank was insured by the National Credit Union Administration. In
fact, however, the 42nd Street Mid City Bank was insured by the
Federal Deposit Insurance Corporation (FDIC), and the government's
evidence at trial proved that the bank was insured by the FDIC.
Davis moved to dismiss or acquit on count V at the close of the
government's evidence on the ground that the government failed to
prove what it alleged in the indictment, but he did not renew that
motion at the close of trial before deliberation and did not argue
it in his motion for new trial.      Further, Jury Instruction 14
required the jury to find that the 42nd Street Mid City Bank was
insured by the FDIC, which is in accord with § 2113(f), and the
record reveals no objection to the final form of Jury Instruction
14. The jury convicted Davis on this count.


          Although the sufficiency of the indictment is a
     jurisdictional issue that may be raised at any time, an
     indictment that is challenged after jeopardy has attached
     will be liberally construed in favor of sufficiency. The
     indictment will then be upheld unless it is so defective
     that by no reasonable construction can it be said to
     charge the offense for which the defendants were
     convicted.


United States v. Just, 74 F.3d 902, 904 (8th Cir. 1996).


     Section 2113 makes it a crime to engage in armed robbery of
"any bank, credit union, or any savings and loan association." 18
U.S.C. § 2113(a). Section 2113 separately defines "bank," as "any
member bank of the Federal Reserve System, and any bank, banking
association, trust company, savings bank, or other banking
institution organized or operating under the laws of the United
States . . . and any institution the deposits of which are insured

                                24
by the Federal Deposit Insurance Corporation."     Id. § 2113(f).
Section 2113 also separately defines "credit union" as a "credit
union the accounts of which are insured by the National Credit
Union Administration Board." Id. § 2113(g). Davis argues that
because   these   are  separate   jurisdictional   elements,   the
government's recital of the wrong federal insuring agency in the
indictment is fatal. See United States v. Mize, 756 F.2d 353 (5th
Cir. 1985) (holding that reversal is required when a federal
criminal statute has more than one separately defined basis of
jurisdiction and the jurisdictional element stated in the
indictment is constructively modified at trial); see also United
States v. Fitzpatrick, 581 F.2d 1221 (5th Cir. 1978) (holding
§ 2113 states three alternative bases for federal jurisdiction for
robbery of a savings and loan institution, and a fatal defect
occurred where indictment charged that the institution was
federally insured while the court charged the jury on an alternate
statutory basis for federal jurisdiction -- the presence of a
federal charter).


     "As a general rule, an indictment is sufficient if it first,
contains the elements of the charged offense and fairly informs a
defendant of the charge against which he must defend, and second,
enables him to plead double jeopardy as a bar to future
prosecution." United States v. Just, 74 F.3d at 903-04 (internal
quotations omitted).   It has long been the rule that "after an
indictment has been returned its charges may not be broadened
through amendment except by the grand jury itself." Stirone v.
United States, 361 U.S. 212, 215-16 (1960). To convict a defendant
on a charge not made against him in the indictment is fatal error
that requires reversal. Id. at 219. A mere variance between the
indictment and the proof, however, which "occurs when the charging
terms are left unaltered but the evidence offered at trial proves
facts different from those alleged in the indictment," does not
require reversal of a conviction unless the variance results in


                               25
actual prejudice. United States v. Koen, 31 F.3d 722, 724 (8th
Cir. 1994), cert. denied, 115 S. Ct. 908 (1995).


     We conclude that what occurred in the present case was not a
jurisdictional defect but a mere variance between the indictment
and the proof, which was not prejudicial to the defendant and
therefore is not fatal to his conviction. "The federally insured
status of a bank is an essential element that must be proved to
sustain a conviction under 18 U.S.C. § 2113(a) and (d)." United
States v. Mays, 822 F.2d 793, 795 (8th Cir. 1987). This essential
element was present in the indictment, as the face of the
indictment clearly indicates that the bank was federally insured in
spite of the fact that the federal insurer was misnamed.       This
misnomer did not broaden the charges against Davis, and the
indictment was sufficiently clear to enable him to plead double
jeopardy to a future prosecution for the same offense. See Just,
74 F.3d at 903-04. The indictment informed Davis of the nature of
the offense charged, the statutory violations involved and that a
federal agency insured the funds of the bank.5 See United States
v. Janoe, 720 F.2d 1156, 1159 (10th Cir. 1983) (holding an
indictment for robbery was sufficient where the indictment
incorrectly named the FDIC as the federal insurer instead of the
Federal Savings and Loan Insurance Corporation), cert. denied, 465
U.S. 1036 (1984). We agree with the Tenth Circuit that "[o]nly the
failure to mention any federal insuring agency constitutes a fatal
defect in an indictment."    Id.   Inadvertently naming the wrong
federal insuring agency does not deprive the court of jurisdiction
as long as the proof conformed to the statutory elements.      Cf.
United States v. Roberts, 859 F.2d 593, 594 (8th Cir. 1988)
(holding no jurisdictional error where indictment and proof
indicated the institution was insured by the Savings and Loan


       5
        Additionally, we note that in count I, the indictment
correctly named the FDIC as insurer of the Mid City Bank on 74th
Street -- the sister bank of the 42nd Street Mid City Bank.

                                26
Insurance Corporation, but the jury instructions mistakenly charged
that the deposits were insured by the FDIC), cert. denied, 489 U.S.
1059 (1989). In this case, the proof placed in evidence satisfied
all of the elements of the statute referenced in the indictment and
did not result in any prejudice to the defendant.

                         VIII.   Severance


     Davis filed a motion to sever, seeking a separate trial of the
counts relating to the March 1994 robbery.      The district court
denied the motion and tried all counts of the indictment together.
Davis contends that the district court abused its discretion.


     First, we observe that the counts were properly joined in one
indictment.    Two or more offenses may be charged in the same
indictment as long as the offenses charged "are of the same or
similar character or are based on the same act or transaction or on
two or more acts or transactions connected together or constituting
parts of a common scheme or plan." Fed. R. Crim. P. 8. Joinder,
then, is "proper when `the two counts refer to the same type of
offenses occurring over a relatively short period of time, and the
evidence as to each count overlaps.'" United States v. Robaina, 39
F.3d 858, 861 (8th Cir. 1994) (quoting United States v. Shearer,
606 F.2d 819, 820 (8th Cir. 1979)). We review de novo the decision
to join counts into a single indictment. Id. (citing United States
v. Lane, 474 U.S. 438, 449 n.12 (1986)).      The offenses charged
relating to each bank robbery are the same -- armed robbery and use
of a firearm in relation to a crime of violence. The proof for
each count is overlapping and intertwined. Two of the robberies
were committed on the same day, and the other was committed less
than two months after the first two. We have affirmed the joinder
of offenses when the time periods between them have spanned six
months or greater.     See id.   The offenses charged in Davis's
indictment were all properly joined.


                                 27
     The rule governing severance provides that once offenses have
been properly joined, the district court may nonetheless order
separate trials of the counts "[i]f it appears that a defendant or
the government is prejudiced by a joinder of offenses." Fed. R.
Crim. P. 14. "The decision to sever is within the sound discretion
of the trial judge and the denial of a motion to sever is not
subject to reversal absent a showing of real prejudice." United
States v. Patterson, 20 F.3d 801, 805 (8th Cir. 1994) (internal
quotations omitted). Prejudice may result from a possibility that
the jury might use evidence of one crime to infer guilt on the
other or that the jury might cumulate the evidence to find guilt on
all crimes when it would not have found guilt if the crimes were
considered separately. Closs v. Leapley, 18 F.3d 574, 578 (8th
Cir. 1994). On the other hand, a defendant does not suffer any
undue prejudice by a joint trial if the evidence is such that one
crime would be probative and admissible at the defendant's separate
trial of the other crime. Robaina, 39 F.3d at 861.


     Davis contends that there was no connection between the March
1994 robbery and the January 1994 robberies, and thus there is a
danger that the jury may have cumulated the evidence to infer guilt
of all crimes when, if tried separately, the jury might not have
found enough evidence to convict him of all counts. We disagree.
Davis's theory of defense was mistaken identity. Thus, evidence of
the March 1994 robbery could have been admitted at a separate trial
of the two January robberies to prove identity under Rule 404(b).
Accordingly, Davis suffered no real prejudice from the joinder of
offenses.

                    IX.   Consecutive Sentences


     Finally, Davis contends that the district court abused its
discretion by running his sentences consecutively. At sentencing,
the district court properly treated each robbery count (counts I,
III, and V) as a single count group.     United States Sentencing

                                 28
Commission, Guidelines Manual, § 3D1.2, comment. (n.7) (Nov. 1994).
The district court then correctly applied USSG § 3D1.4 to determine
a combined offense level which was then used to sentence the
defendant on each of the robbery counts to 130 months of
imprisonment to be served concurrently. See USSG Ch.3, Pt.D. For
the counts charging the use of a firearm during and in relation to
a crime of violence, in violation of 18 U.S.C. § 924(c), the
district court imposed a consecutive 60-month term of imprisonment
for count II, a 240-month term for count IV, and another 240-month
term for VI, resulting in a total consecutive sentence of 540
months of imprisonment.     The express language of the statute
prohibits the district court from allowing the firearms terms of
imprisonment to run concurrently with each other or with the
underlying crime of violence. 18 U.S.C. § 924(c)(1) ("nor shall
the term of imprisonment imposed under this subsection run
concurrently with any other term of imprisonment including that
imposed for the crime of violence or drug trafficking crime in
which the firearm was used or carried").     See also USSG 2K2.4,
comment. (n.1) (acknowledging that "the statute requires a term of
imprisonment imposed under this section to run consecutively to any
other term of imprisonment"). Thus, the district court correctly
imposed consecutive sentences for the firearms offenses. We note
that the district court ordered the defendant's federal sentence to
run concurrently with the defendant's existing Nebraska state court
sentences.

                          X.   Conclusion


     Accordingly, we affirm the judgment of the district court.


     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.

                                 29